Exhibit 99.1 King Reports Third Quarter 2015 Results · Reported total gross bookings of $502 million, above high end of previously provided guidance range · Generates adjusted EBITDA of $180 million for third quarter 2015 representing 38% adjusted EBITDA margin · Operating activities provide net cash of $150 million; ends quarter with $920 million of cash and cash equivalents · Two King games were top 5 grossing games on both the Apple App Store and Google Play Store in the U.S. for the third consecutive quarter · Continued to diversify and expand mobile game portfolio with launch of Blossom Blast Saga, King’s first linker game for mobile · Entered into agreement to be acquired by Activision Blizzard for $18.00 in cash per share, representing $5.9 billion total equity value and 27% premium over three month volume weighted average price per share
